ORDER
The panel has voted to amend its opinion filed herein on April 1,1986, 785 F.2d 1426, by adding the following paragraph on page 1431 before “AFFIRMED”:
We do not reach, and express no opinion upon, the issue of the preclusive effect of this case on any other case in which Razey may be a member of a plaintiff class, nor do we express any opinion upon the effect of such other cases upon this case.
With this amendment, the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the suggestion for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. (Fed.R.App.P. 35.)
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.